DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Safran on 3/1/22.

The application has been amended as follows: 

Claim 16 is being amended as follows:
16. Assembly for a medication delivery device that is configured to perform a dose setting operation, comprising: 
a dose setting sleeve, 
a drive sleeve, 
a plunger, 
a body, 
a deflectable feature, and 
a first stop face, 
wherein the dose setting sleeve is adapted and arranged to be rotated with respect to the body for setting 
wherein the drive sleeve is configured such that the plunger is pushed in a distal direction relative to the body by the drive sleeve when the drive sleeve moves in the distal direction relative to the body, 
wherein the dose setting sleeve comprises a first dosing track having a first length and defining a first size of a dose and at least a second dosing track having a second length and defining a second size of a dose, wherein the first length is different from the second length and the first size is different from the second size, 
wherein the drive sleeve comprises an engagement feature configured to engage with one of the dosing tracks, 
wherein the assembly is configured such that the dose setting operation comprises a first step wherein the engagement feature is aligned with one of the dosing tracks and a second step wherein the engagement feature is moved along the aligned dosing track, 
wherein overriding of the first stop face by the deflectable feature is operative for producing a locked-out state in which movement of the drive sleeve relative to the body is prevented, and 
wherein in an initial state of the assembly before setting of a dose for the first time, the plunger is arranged such that the plunger directly prevents deflection of the deflectable feature, thereby preventing the deflectable feature from overriding the first stop face.

Claim 18 is being amended as follows:
18. Assembly for a medication delivery device that is configured to perform a dose setting operation, comprising: 
a dose setting sleeve, 
a drive sleeve, 
a plunger, and 
a body,
wherein the dose setting sleeve is adapted and arranged to be rotated with respect to the body for setting 
wherein the drive sleeve is configured such that the plunger is pushed in a distal direction relative to the body by the drive sleeve when the drive sleeve moves in the distal direction relative to the body, 
wherein the dose setting sleeve comprises a first dosing track having a first length and defining a first size of a dose and at least a second dosing track having a second length and defining a second size of a dose, wherein the first length is different from the second length and the first size is different from the second size, 
wherein the drive sleeve comprises an engagement feature configured to engage with one of the dosing tracks, 
wherein the assembly is configured such that the dose setting operation comprises a first step wherein the engagement feature is aligned with one of the dosing tracks and a second step wherein the engagement feature is moved along the aligned dosing track, 
wherein the assembly is configured to perform a priming operation wherein a priming dose is dispensed from the device, wherein the priming operation has to be performed before a dose setting operation can be performed for the first time, and 
wherein the dose setting sleeve comprises a priming track having a length which defines a size of a priming dose which has to be dispensed before the dose setting operation can be performed for the first time.

Claim 26 is being amended as follows:
26. Assembly according to claim 18, wherein the priming operation is performable by a single manually-operated step.

Claim 27 is being amended as follows:
27. Assembly according to claim 18, wherein the assembly is configured such that, during the priming operation, the drive sleeve is moved relative to the dose setting sleeve either purely linearly or helically in the distal direction.

Claim 30 is being amended as follows:
30. Medication delivery device comprising an assembly having: 
a dose setting sleeve, 
a drive sleeve, 
a plunger, 
a body, 
a deflectable feature, and 
a first stop face, 
wherein the dose setting sleeve is adapted and arranged to be rotated with respect to the body for setting 
wherein the drive sleeve is configured such that the plunger is pushed in a distal direction relative to the body by the drive sleeve when the drive sleeve moves in the distal direction relative to the body, 
wherein the dose setting sleeve comprises a first dosing track having a first length and defining a first size of a dose and at least a second dosing track having a second length and - 6 -Docket No. 400638-20003Application No. 16/483,142 defining a second size of a dose, wherein the first length is different from the second length and the first size is different from the second size, 
wherein the drive sleeve comprises an engagement feature configured to engage with one of the dosing tracks, and 
wherein the assembly is configured such the dose setting operation comprises a first step wherein the engagement feature is aligned with one of the dosing tracks and a second step wherein the engagement feature is moved along the aligned dosing track, 
wherein the medication delivery device is a variable-dose, single-use device, 
wherein overriding of the first stop face by the deflectable feature is operative for producing a locked-out state in which movement of the drive sleeve relative to the body is prevented, and 
wherein in an initial state of the assembly before setting of a dose for the first time, the plunger is arranged such that the plunger directly prevents deflection of the deflectable feature, thereby preventing the deflectable feature from overriding the first stop face.


Response to Arguments
Applicant’s arguments, see Remarks, filed 2/3/22, with respect to all claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 16 and 18-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 16, the amendments have overcome the previous rejections using Burren et al. (US 20070167921 A1, hereafter ‘Burren’) and Moser et al. (WO 2014056635 A1, hereafter ‘Moser’). While these references do teach many of the limitations of claim 16 (see 11/8/21 Final Rejection), Burren and Moser are silent to the plunger is arranged such that the plunger directly prevents deflection of the deflectable feature, thereby preventing the deflectable feature from overriding the first stop face, in combination with the rest of the limitations of claim 16.
Claims 19-25 and 31 depend from claim 16.
As to claim 18, as noted in the 11/8/21 Final Rejection, no combination of prior art was found, including Burren and Moser, that teaches all an assembly for a medication delivery device that is configured to perform a dose setting operation, comprising: a dose setting sleeve, a drive sleeve, a plunger, and a body, wherein the dose setting sleeve is adapted and arranged to be rotated with respect to the body for setting the dose of the medication, wherein the drive sleeve is configured such that the plunger is pushed in a distal direction relative to the body by the drive sleeve when the drive sleeve moves in the distal direction relative to the body, wherein the dose setting sleeve comprises a first dosing track having a first length and defining a first size of a dose and at least a second dosing track having a second length and defining a second size of a dose, wherein the first length is different from the second length and the first size is different from the second size, wherein the drive sleeve comprises an engagement feature configured to engage with one of the dosing tracks, wherein the assembly is configured such that the dose setting operation comprises a first step wherein the engagement feature is aligned with one of the dosing tracks and a second step wherein the engagement feature is moved along the dosing track, wherein the assembly is configured to perform a priming operation wherein a priming dose is dispensed from the device, wherein the priming operation has to be performed before a dose setting operation can be performed for the first time, and wherein the dose setting sleeve comprises a priming track having a length which defines a size of a priming dose which has to be dispensed before the dose setting operation can be performed for the first time.
Claims 26 and 27 depend from claim 18.
As to claim 30, similarly to what was noted for claim 1, none of the prior art of record, including Burren and Moser, makes obvious the limitation of wherein the plunger is arranged such that the plunger directly prevents deflection of the deflectable feature, thereby preventing the deflectable feature from overriding the first stop face in combination with the rest of the limitations of claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/            Primary Examiner, Art Unit 3783